IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41550

STATE OF IDAHO,                  )                     2014 Unpublished Opinion No. 757
                                 )
     Plaintiff-Respondent,       )                     Filed: October 14, 2014
                                 )
v.                               )                     Stephen W. Kenyon, Clerk
                                 )
KORI ARDEN FREER, aka KORI ARDEN )                     THIS IS AN UNPUBLISHED
WARD, KORI ALLEN FREER, KORI     )                     OPINION AND SHALL NOT
WARD WARD,                       )                     BE CITED AS AUTHORITY
                                 )
     Defendant-Appellant.        )
                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Kori Arden Freer was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of three years with eighteen months
determinate, suspended the sentence, and placed Freer on probation.          Subsequently, Freer
violated the terms of his probation. The district court revoked probation, ordered execution of
the underlying sentence, and retained jurisdiction.     Prior to the conclusion of the retained
jurisdiction program, the district court relinquished jurisdiction and ordered execution of the
sentence. Freer appeals the district court’s decision to relinquish jurisdiction and contends that



                                                1
the court abused its discretion in failing to sua sponte reduce his sentence upon relinquishing
jurisdiction.
        Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014),
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon relinquishing jurisdiction. Therefore, we will not further address the claim. The
order relinquishing jurisdiction and directing execution of Freer’s previously suspended sentence
is affirmed.




                                               2